People v Watson (2017 NY Slip Op 03023)





People v Watson


2017 NY Slip Op 03023


Decided on April 19, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2014-00414
 (Ind. No. 99-01266)

[*1]The People of the State of New York, respondent, 
vKyle Watson, appellant.
 Bennet Goodman, Bronxville, NY, for appellant. 


Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Laurie Sapakoff and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Westchester County (Neary, J.), imposed March 13, 2013, upon his conviction of robbery in the first degree, upon his plea of guilty, the resentence being the determinate term of imprisonment previously imposed on July 5, 2000.
ORDERED that the resentence is affirmed.
The defendant's contention that Penal Law § 70.85 violates the Ex Post Facto Clause of the United States Constitution is without merit, since Penal Law § 70.85 does not retroactively increase the penalties applicable to the defendant's conviction (see Johnson v United States, 529 US 694, 699; see also People v Beaty, 128 AD3d 1391). Additionally, the defendant's contention that Penal Law § 70.85 violates his constitutional right to due process is without merit, as "[s]ection 70.85 ensures that [a] defendant, who is no longer subject to [postrelease supervision], pleaded guilty with the requisite awareness of the direct consequences of his plea" (People v Pignataro, 22 NY3d 381, 387; see People v Latimer, 120 AD3d 1264).
The defendant's remaining contentions are without merit.
LEVENTHAL, J.P., COHEN, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court